Citation Nr: 0929764	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  07-00 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether July 21, 2002, is the correct delimiting date for the 
appellant's eligibility for Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code.


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active duty from January 1966 to September 
1969.  The appellant is the Veteran's spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee.

In April 2007, the appellant and the Veteran testified before 
the undersigned Veterans Law Judge sitting at the RO.  A copy 
of the hearing transcript is of record and has been reviewed.


FINDINGS OF FACT

1.  The record shows that by a July 15, 1992, rating 
decision, the Veteran was awarded a 100 percent schedular 
rating for a service-connected disability that was determined 
to be permanent and totally disabling, and eligibility to DEA 
benefits was established effective from July 21, 1992, the 
notification date of such rating decision.  

2.  In 1995, the Veteran and the appellant married.

3.  By law, the delimiting (ending) date for the period of 
eligibility for DEA benefits was July 21, 2002.

4.  In 2006, the appellant filed her application for DEA 
benefits.  

5.  The appellant was not shown to have applied for an 
extension of the delimiting date prior to her DEA 
application; was not prevented from initiating or completing 
the chosen program of education within the otherwise 
applicable eligibility period because of a physical or mental 
disability; did not provide VA with evidence tending to show 
that she was prevented from initiating or completing a 
program because of a physical or mental disability; and has 
not been shown to be otherwise eligible for payment of 
educational assistance for the training.


CONCLUSION OF LAW

The date of July 21, 2002, is the proper ending date for the 
appellant's eligibility for Chapter 35 DEA benefits.  38 
U.S.C.A. §§ 3501(a)(1)(D)(i), 3512 (West 2002); 38 C.F.R. §§ 
21.3021(a)(3), 21.3046, 21.3047 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
VCAA notice is not applicable to claims such as the one 
decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132 
(2002).  In Barger, the United States Court of Veterans 
Appeals (Court) held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims, pointing out that the statute at issue 
in such cases was not found in Title 38, United States Code, 
Chapter 51 (i.e. the laws changed by VCAA).  As well, the 
statute at issue in this matter is not found in Chapter 51 
(rather, in Chapter 35). 

Analysis

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the spouse of a Veteran 
who has a total disability permanent in nature resulting from 
a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(D) 
(West 2002); 38 C.F.R. § 21.3021(a)(3)(i) (2008).  

A review of the file reflects that the RO awarded the Veteran 
a 100 percent permanent and total disability rating in a July 
15, 1992 rating decision.  The RO notified the Veteran of 
that determination on July 21, 1992.  

In February 2006, the RO received an application from the 
appellant seeking DEA benefits.  She indicated that she was 
going to enroll at Arizona State University in the spring of 
2006.  

In May 2006, the RO denied the appellant's claim for DEA 
benefits on the basis that the ending date for DEA 
eligibility was July 21, 2002, ten years after the beginning 
date start of July 21, 1992.   

The appellant then submitted additional evidence to include 
marriage certificate showing that she and the Veteran were 
married in 1995, and an invoice from Arizona State University 
showing a balance for fees incurred for Spring 2006 classes.  

In July 2006, the appellant submitted a notice of 
disagreement.

In August 2006, the RO continued the denial on the basis that 
the ending date for DEA eligibility was July 21, 2002.

In October 2006, the RO issued a statement of the case, and 
the appellant's substantive appeal was received in December 
2006.

In April 2007, the appellant and the Veteran testified before 
the undersigned Veterans Law Judge.  The appellant stated 
that she was unaware that there was a time limit for her 
using her DEA benefits.  The Veteran stated that many life 
circumstances, to include relocation, automobile accidents, 
and his medical and psychological issues, prevented the 
appellant from enrolling in college and using her DEA 
benefits.  

The appellant asserts that she is entitled to DEA benefits 
under Chapter 35 beyond July 21, 2002.  

Eligibility for such benefits extends 10 years from the date 
(as determined by the Secretary) the person becomes an 
eligible person within the meaning of 38 U.S.C.A. § 
3501(a)(1) (West 2002); 38 U.S.C.A. § 3512(b)(1)(A) (West 
2002).  The beginning date of the 10-year period of 
eligibility for a spouse of a veteran with a permanent and 
total disability evaluation is the effective date of the 
evaluation or the date of notification of such evaluation, 
whichever is more advantageous to the spouse, if the spouse 
has not chosen another date between either of these two dates 
which has been approved by the Secretary.  38 U.S.C.A. § 
3512(b)(1)(A) (West 2002); 38 C.F.R. § 21.3046(a)(2) (2008).

The 10-year delimiting period may be extended if the eligible 
spouse or surviving spouse does the following:  (1) applies 
for the extension within the appropriate time limit; (2) "was 
prevented from initiating or completing the chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability that did not 
result from...willful misconduct"; (3) provides VA with any 
requested evidence tending to show that she was prevented 
from initiating or completing the program because of a 
physical or mental disability that did not result from the 
willful misconduct of the eligible spouse; and (4) is 
otherwise eligible for payment of educational assistance for 
the training pursuant to Chapter 35.  38 C.F.R. § 
21.3047(a)(1)(i-iv) (2008); see also 38 U.S.C.A. § 3512 
(b)(2) (West 2002).

38 C.F.R. § 21.3046(c) provides that the period of 
eligibility cannot exceed 10 years and can be extended only 
as provided in paragraph (d) of this section and 38 C.F.R. § 
21.3047.

38 C.F.R. § 21.3046(d) provides for an extension to ending 
date.  (1) The ending date of a spouse's period of 
eligibility may be extended when the spouse is enrolled and 
eligibility ceases for one of the following reasons:  (i) The 
Veteran is no longer rated permanently and totally disabled; 
(ii) The spouse is divorced from the Veteran without fault on 
the spouse's part; or (iii) The spouse no longer is listed in 
any of the categories of 38 C.F.R. § 21.3021(a)(3)(ii) of 
this part. (2)  If the spouse is enrolled in a school 
operating on a quarter or semester system, VA will extend the 
period of eligibility to the end of the quarter or semester, 
regardless of whether the spouse has reached the midpoint of 
the quarter, semester or term. (3) If the spouse is enrolled 
in a school not operating on a quarter or semester system, VA 
will extend the period of eligibility to the earlier of the 
following: (i) The end of the course, or (ii) 12 weeks. (4) 
If the spouse is enrolled in a course pursued exclusively by 
correspondence, VA will extend the period of eligibility to 
whichever of the following will result in the lesser 
expenditure: (i) The end of the course, or (ii) The total 
additional amount of instruction that--(A) $1,904 will 
provide during the period October 1, 2002, through September 
30, 2003; (B) $1,946 will provide during the period October 
1, 2003, through June 30, 2004; or (C) $2,206 will provide 
after June 30, 2004. (5) VA will not extend the period of 
eligibility when the spouse is pursuing training in a 
training establishment as defined in 38 C.F.R. § 21.4200(c) 
of this part. (6) An extension may not--(i) Exceed maximum 
entitlement, or (ii) Extend beyond the delimiting date 
specified in paragraph (a) of this section or 38 C.F.R. § 
21.3047, as appropriate.

It must be "clearly established" by medical evidence that 
such program of education was medically infeasible.  38 
C.F.R. § 21.3047(a)(2)(i) (2008).  Application for an 
extension must be made within one year after the last date of 
the delimiting period, the termination of the period of 
physical or mental disability, or October 1, 1980, whichever 
date is the latest.  38 U.S.C.A. § 3512(b)(2) (West 2002).

On review of all evidence of record, the Board finds that 
July 21, 2002, is the correct ending date for DEA 
eligibility.  The appellant's eligibility for Chapter 35 
benefits derives from her status as a spouse of a permanently 
and totally disabled Veteran.  As set forth above, the record 
shows that the Veteran was awarded a permanent and total 
disability rating by a July 15, 1992, rating decision, and 
was notified of such determination on July 21, 1992.  Under 
the criteria set forth above, a 10-year period of eligibility 
began in July 1992 and ended in July 2002.  Thus, based on 
the facts of the case, the appellant became eligible for DEA 
benefits by reason of her marriage to the Veteran in 1995, 
and had until July 21, 2002 to use her benefits.  Her 
application for DEA benefits was not received until 2006, 
approximately four years after the expiration of the 
applicable eligibility period.

The appellant did not file an extension, however even if an 
extension were received by the RO, the evidence shows that it 
would not be warranted.  The appellant was not enrolled in a 
program of education when her eligibility ended.  The Board 
acknowledges that the Veteran testified that he suffered 
physical and mental disability during the 10 year eligibility 
period beginning in July 1992.  However, there is no 
statutory or regulatory provision allowing for an extension 
of the delimiting date for such a reason.  Instead, the law 
requires that the appellant/spouse has her own disability 
that prevented her from initiating or completing her 
education program. The Board notes that there is no evidence 
showing that the appellant's program of education was 
medically infeasible due to her own disability.

The Board is bound in its decisions by applicable statutes 
enacted by Congress.  Payments of monetary benefits from the 
Federal Treasury must be authorized by statute, 
notwithstanding incomplete or even erroneous information 
provided, and regardless of extenuating circumstances or 
claims of fairness.  See, e.g., Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 
110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 
522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  In 
other words, unless an individual meets all of the 
requirements of a particular law, he or she is not entitled 
to the benefit; indeed the benefit cannot be awarded, 
regardless of the circumstances.

Finally, the Board notes that in Ozer v. Principi, 14 Vet. 
App. 257 (2001), the Court invalidated the 10-year limitation 
for the provision of DEA articulated in 38 C.F.R. § 
21.3046(c).  The Court held that the 10 year limitation was 
not contained in or authorized by the version of 38 U.S.C.A. 
§ 3512 then in effect.

In response to the Court's decision, however, Congress 
amended 38 U.S.C.A. § 3512 to provide for a 10 year 
delimiting period.  See Pub. L. No. 107-103, § 108(c)(3), 115 
Stat. 976, 985 (2001).  A review of the legislative history 
of this statute indicates that DEA under Chapter 35, Title 
38, United States Code, was intended to provide assistance to 
the spouse of a Veteran during the period following onset of 
the Veteran's total disability in order to assist the 
eligible spouse in adjusting to the loss of aid and support 
from the Veteran.  As a result, Congress concluded that it 
was appropriate to limit the availability of this educational 
assistance to a period reasonably needed to achieve the 
statutory purpose, in this case 10 years.  See Testimony of 
Deputy Secretary of VA before the Senate Committee on 
Veterans' Affairs, June 28, 2001.

The amendments contained in this law are applicable to any 
determination of the eligibility of a spouse for DEA made on 
or after December 27, 2001.  See Pub. L. 107-103, § 
108(c)(4), 115 Stat. 985 (2001).  As the appellant's claim 
for DEA benefits was received in 2006, the current version of 
the applicable statute and regulations apply.

The Board is sympathetic to the appellant's claim and does 
not doubt the sincerity of her claim.  Unfortunately, 
however, per the applicable regulations, the correct ending 
date for eligibility for DEA benefits is July 21, 2002.  For 
the foregoing reasons, there is no legal basis upon which to 
grant the claim of entitlement to DEA under Chapter 35, Title 
38, United States Code, beyond July 21, 2002.  To the extent 
that the law is dispositive, the claim is denied on the basis 
of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

The correct ending date for eligibility for DEA benefits is 
July 21, 2002.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


